Citation Nr: 1636284	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel syndrome (IBS), also claimed as gastritis, to include as due to an undiagnosed illness.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to service connection for psychiatric disability, including PTSD, is addressed the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran served in South East Asia during the Persian Gulf.

2.  The evidence includes a current diagnosis of IBS (also diagnosed as gastritis); the IBS has persisted for six months or more, and has been manifested by symptoms severe enough to warrant a compensable rating.


CONCLUSION OF LAW

The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his IBS, also diagnosed as gastritis, was incurred in or due to his active duty, to include as an undiagnosed illness.

Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016).  Functional gastrointestinal disorders include IBS.  See Note to 38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317.

The Veteran's personnel records demonstrate that he served in Southeast Asia during the Persian Gulf War, which, by regulation, began on August 2, 1990.  Further, as a result of the September 2011 VA examination, the diagnosis was IBS.  As such, the salient issues are whether the Veteran's IBS manifest to a degree of 10 percent or more not later than December 31, 2016, and whether his IBS has persistent for six months.

IBS is rated by analogy under Diagnostic Code 7319, which concerns irritable colon syndrome (spastic colitis, mucous colitis, etc.).  38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).  According to Diagnostic Code 7319, a noncompensable rating is warranted for mild IBS with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  

The words "mild" and "moderate" are not defined in the Schedule for Rating Disabilities.  In assigning ratings under Diagnostic Code 7319, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).


In September 2011, the Veteran underwent a VA examination, in part, to assess his IBS.  The Veteran stated that "reflux" symptoms began while he was stationed in Korea, sought treatment, and took over-the-counter medication, which he stated was "minimally helpful."  The Veteran stated that his symptoms continued, and when he returned from deployment, he sought treatment for worsening symptoms.  The Veteran was prescribed Omeprazole and also took Pepcid, which did not "help enough."  The Veteran continued this treatment, without seeking additional medical attention or undergoing testing.  At the time of the September 2011 VA examination, the Veteran endorsed constant symptoms, but also that they seemed to "wax and wane" without a clear cause.  The Veteran stated that he experiences pyrosis; mild epigastric pain, with mild abdominal pain with palpation; occasional reflux/regurgitation or acid and food; occasional nausea or vomiting; one or two loose or watery stools after every meal.  The Veteran stated that he continued to take Omeprazole, and was also taking Famotidine.

Based on the above, the Board finds (1) that the Veteran's IBS has persisted for six months or more, and (2) that the associated symptoms more nearly approximate the criteria for a compensable rating.  38 C.F.R. § 4.7 (2016).  Accordingly, the Board finds that service connection is warranted for the Veteran's IBS (also claimed as gastritis).  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for IBS, also claimed as gastritis, is granted.


REMAND

The Veteran has submitted a variety of claims of entitlement to service connection for psychiatric disorders, including PTSD.  As such, the Board has re-captioned these claims into a singular claim to reflect all of the diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).

The Veteran was provided a VA examination in August 2011, wherein the examiner was requested to provide an opinion only as to whether a psychiatric disability was etiologically related to his active duty.  However, the Veteran subsequently asserted that a current psychiatric disability was secondary to a service-connected disability, to include on the basis of aggravation.  Because this question was not presented to the August 2011 VA examiner, the RO sought a supplemental opinion.  In May 2013, the Veteran underwent a VA examination in order to ascertain whether a current psychiatric disability was caused or aggravated by a service-connected disability.  The examiner rendered a diagnosis of depressive disorder, not otherwise specified, and then opined that this disability was not caused or aggravated by his service-connected disabilities.  In support of this opinion, the examiner provided the following rationale:

[The Veteran]'s depressive disorder (which appears relatively mild) is not caused or aggravated by his service-connected disability.  He makes no mention whatsoever of any of his service-connected conditions in the context of contributing factors in depression; rather, he relates depression to psychosocial stressors such as parenting his son, and living with his brother and his brother's [girlfriend].  It also appears likely that the [Veteran's] alcohol abuse contributes to his depressive [symptoms].

The examiner noted the Veteran's statements in support of the opinion without further medical analysis.  As such, the Board finds that the May 2013 VA opinion is inadequate for purposes of adjudicating the Veteran's claim and, thus, a remand is required in order to provide the Veteran another VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, afford the Veteran a VA examination by a psychiatrist or psychologist who has not provided a prior opinion in this case.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies, tests, and evaluations should be performed.  Based on the examination of the Veteran and the review of the Veteran's pertinent history, to include a review of the Veteran's statements, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.

If the examiner determines that PTSD has been present during the period of the claim, the examiner should identify the elements supporting the diagnosis, to include the stressor or stressors.  If the examiner determines that PTSD has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted. 

The RO or the AMC must specify for the examiner the stressors that are established by the record and advise the examiner of the verified version of each stressor.  The RO or the AMC must also instruct the examiner that only these events may be considered for the purpose of determining whether Veteran was exposed to a stressor during his active duty. 

With respect to each additional acquired psychiatric disorder that the examiner determines has been present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service, and if not, whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by service-connected disability.  If the examiner believes that that there is a 50 percent or better probability that a disorder was permanently worsened by service-connected disability, the examiner should attempt to identify the level of disability that existed prior to the onset of aggravation.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC must readjudicate the issue remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


